Appeal from a judgment of the County Court of Tompkins County (Friedlander, J.), rendered July 21, 1993, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
We find no merit to defendant’s contention that the prosecutor failed to comply with the terms of the plea agreement in the recommendation he made at the sentencing hearing. In accordance with the agreement, the prosecutor recommended time served and probation. The record reveals that County Court’s refusal to adopt this recommendation was based upon defendant’s lengthy criminal record and poor probation report. Accordingly, we find no reason to disturb the judgment of conviction.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.